Citation Nr: 1001178	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-05 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable disability rating for 
diabetic retinopathy.  

3.  Whether the reduction of the Veteran's 40 percent rating 
for diabetes mellitus to a 20 percent rating, effective April 
1, 2005, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1980 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Veteran requested a Board video conference hearing on his 
February 2006 substantive appeal; however, the Veteran 
indicated in correspondence dated in September 2007 that he 
no longer desired a Board hearing.  Accordingly, his request 
for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2009).


FINDINGS OF FACT

1.  The Veteran's diabetic retinopathy of both eyes has been 
manifested by best corrected distance acuity of 20/20 in each 
eye.

2.  In October 2004, the RO notified the Veteran of a 
proposal to reduce the disability rating for diabetes 
mellitus from 40 percent to 20 percent based on the report of 
a September 2004 VA diabetes examination.   

3.  By a December 2004 rating decision, the RO reduced the 
Veteran's rating for diabetes mellitus to 20 percent 
effective from April 1, 2005.

4.  At the time of the reduction, a 40 percent rating had 
been in effect since May 12, 2000, less than five years.  

5.  The objective evidence shows that the Veteran's diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities.  

6.  The record demonstrates that at the time the RO reduced 
the 40 percent evaluation assigned to the Veteran's service-
connected diabetes mellitus, there had been no sustained 
material improvement in the symptoms attributable to that 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.20, 
4.84a, Diagnostic Codes 6078, 6079 (2009).

2.  The criteria for restoration of a 40 percent disability 
rating for the Veteran's service-connected diabetes mellitus 
have been met.  38 U.S.C.A. §§ 5107, 5112 (West 2002); 38 
C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.10, 
4.13, 4.119, Diagnostic Code 7913 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's diabetic retinopathy claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records, VA treatment records, and private 
treatment records with the claims folder, and he was afforded 
VA examinations in September 2004, April 2005, July 2005, and 
December 2006.  The Board finds that no additional assistance 
is required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Compensable Rating for Diabetic Retinopathy

The Veteran seeks a higher disability evaluation for his 
diabetic retinopathy, which is currently evaluated as 
noncompensable.  Such evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the RO assigned disability ratings under Diagnostic 
Codes 6099-6079, pertaining to diabetes mellitus and impaired 
vision.  A hyphenated diagnostic code reflects a rating by 
analogy (see 38 C.F.R. §§ 4.20 and 4.27).

According to Diagnostic Code 6000, ratings for unhealed eye 
injuries and other diseases of the eyes listed in Diagnostic 
Codes 6000 through 6009 (uveitis, keratitis, scleritis, 
iritis, cyclitis, choroiditis, retinitis, recent intra-ocular 
hemorrhage, and detachment of the retina) are to be rated 
from 10 to 100 percent under the criteria for impairment of 
visual acuity or field loss, pain, rest-requirements or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology, with 10 
percent being the minimum rating during active pathology.

The provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 6067 to 
6079, pertain to impairment of central visual acuity.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses, except in cases of 
keratoconus in which contact lenses are medically required. 
Also, if there exists a difference of more than 4 diopters of 
spherical correction between the two eyes, the best possible 
visual acuity of the poorer eye without glasses, or with a 
lens of not more than 4 diopters difference from that used 
with the better eye will be taken as the visual acuity of the 
poorer eye.  38 C.F.R. § 4.75.
 
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  

Loss of use or blindness of one eye, having only light 
perception, exists when there is an inability to recognize 
test letters at 1 foot (.30 m.) and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet (.91 m.); with lesser extent of vision, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79.  

Blindness in one eye, having only light perception, will be 
30 percent disabling if visual acuity in the other eye is 
20/40 or better.  Blindness in both eyes having only light 
perception warrants a 100 percent rating.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6062 to 6070.

Where a Veteran has suffered blindness in one eye as a result 
of service-connected disability and blindness in the other 
eye as a result of nonservice-connected disability not the 
result of the Veteran's willful misconduct, the applicable 
rate of compensation as if the combination of disabilities 
were service-connected will be assigned.  38 U.S.C.A. § 1160 
(West 2002 & Supp. 2009).  

Vision defect in one eye will be considered 10 percent 
disabling if visual acuity is 20/100 in one eye and 20/40 in 
the other eye, 20/70 in one eye and 20/40 in the other eye, 
20/50 in one eye and 20/40 in the other eye, or when visual 
acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, Diagnostic 
Code 6079.

Vision defect in one eye will be considered 20 percent 
disabling if visual acuity is 20/200 in one eye and 20/40 in 
the other eye, 20/100 in one eye and 20/50 in the other eye, 
or 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 
4.84a, Diagnostic Code 6078.

In this case, the Veteran was afforded a VA eye examination 
in September 2004, which revealed refraction in the right eye 
of -0.75, +0.25 at axis 25 with best corrected vision of 
20/20, best vision without correction of 20/70, and near 
vision with correction of 20/20, near vision without 
correction of 20/25.  Refraction in the left eye was -1.25, 
+5.0 at axis 180 with best corrected vision of 20/20, best 
vision without correction of 20/70, near vision with 
correction of 20/20, and near vision without correction of 
20/25.  He was diagnosed with minimal diabetic retinopathy of 
both eyes.  

He was afforded his next VA eye examination in April 2005, 
which revealed refraction in the right eye of -0.75 with best 
corrected vision of 20/20, best vision without correction of 
20/60, near vision with correction of 20/20, and near vision 
without correction of 20/40.  Refraction in the left eye was 
-1.00 with best corrected vision of 20/20, best vision 
without correction of 20/70, near vision with correction of 
20/20, and near vision without correction of 20/40.  He was 
diagnosed with minimal diabetic retinopathy of both eyes.  

He was afforded his next VA eye examination in July 2005, 
which revealed refraction in the right eye of -1.00 with best 
corrected vision of 20/20, best vision without correction of 
20/60, near vision with correction of 20/20, and near vision 
without correction of 20/30.  Refraction in the left eye was 
-1.00 with best corrected vision of 20/20, best vision 
without correction of 20/60, near vision with correction of 
20/20, and near vision without correction of 20/30.  He was 
diagnosed with minimal diabetic retinopathy of both eyes.  

He was afforded his most recent VA eye examination in 
December 2006, which revealed uncorrected visual acuity at a 
distance in the right eye of 20/60, which corrected to 20/20.  
His uncorrected visual acuity at a distance in the left eye 
was 20/30, which corrected to 20/20.  However, the examiner 
diagnosed his condition as simple myopia with presbyopia and 
concluded that it was unrelated to his service-connected 
diabetes.  

Throughout the period on appeal, the evidence reflects that 
the Veteran's corrected visual acuity as 20/20 for each eye.  
For a compensable evaluation when the Veteran is neither 
blind nor has loss of use of one eye, the central visual 
acuity of one eye must be 20/40 or worse to warrant a 
compensable evaluation.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079.  The RO correctly assigned a noncompensable 
disability rating during this period.

Additionally, there is no showing that the Veteran's service-
connected diabetic retinopathy resulted in so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board notes that 
the Veteran's disability has not been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for referral for consideration of an extraschedular 
rating have not been met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

III.  Reduction of Diabetes Mellitus

Where a disability rating has been in effect less than five 
years, a rating reduction is warranted where reexamination of 
the disability discloses improvement of that disability.  38 
C.F.R. § 3.344(c).  In making that determination, certain 
general regulatory requirements must be met.  Brown v. Brown, 
4 Vet. App. 413 (1993) (the general regulations governing the 
rating of disabilities apply to a rating reduction case).  
The evidence must reflect an actual change in the Veteran's 
condition and not merely a difference in the thoroughness of 
the examination or in the use of descriptive terms.  38 
C.F.R. § 4.13.  The evidence must show that the improvement 
in the disability actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work.  38 C.F.R. §§ 4.2, 4.10.  Furthermore, 
rating reduction cases must be based upon a review of the 
entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2.  Brown, supra, 4 Vet. App. at 420-421.  

Examination reports showing material improvement must be 
evaluated in conjunction with all the facts of record and 
consideration must be given particularly to whether the 
Veteran attained improvement under the ordinary conditions of 
life, that is, while working or actively seeking work or 
whether the symptoms have been brought under control by 
prolonged rest, or generally, by following a regimen which 
precludes work.  38 C.F.R. § 3.343(a).  

Here, the record does not establish that the rating reduction 
was warranted.  A 40 percent disability rating is available 
under Code 7913 for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 20 percent 
rating is available under that diagnostic code for diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119.  

The Veteran's disability rating was reduced on the basis of 
the report of a September 2004 VA diabetes examination, in 
which the examiner found that the Veteran had no restrictions 
on activities due to diabetes and remained physically active.  

However, treatment records received since the September 2004 
VA diabetes examination indicate that the Veteran's 
activities are regulated as a result of his diabetes.  For 
instance, in a September 2007 endocrine treatment note, his 
VA primary physician indicated that the Veteran was to 
"continue regulated activity and restricted diet."  
Furthermore, the report of a January 2008 VA diabetes 
examination acknowledged that the Veteran "said he has to 
regulate his activities on the basis of preventing elevated 
blood sugars and his primary care provider does note that he 
is on a regulated regimen."  In addition there is no dispute 
that the Veteran continues to control his diabetes with 
insulin and oral medication.  This evidence does not 
establish material improvement in the Veteran's condition. 

The record contains competent medical evidence in the form of 
the September 2007 VA endocrine treatment note and the report 
of the January 2008 VA diabetes examination that the Veteran 
must regulate his activities as a result of his service-
connected diabetes.  In sum, the evidence submitted since the 
December 2004 rating decision that reduced the Veteran's 
disability rating from 40 percent to 20 percent for his 
diabetes mellitus does not establish that his condition has 
materially improved. As a result, restoration of the 40 
percent rating for his service-connected diabetes mellitus, 
effective April 1, 2005, is warranted.  


ORDER

Entitlement to a compensable disability rating for diabetic 
retinopathy is denied.

Restoration of the 40 percent rating for his service-
connected diabetes mellitus, effective April 1, 2005, is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.  



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


